164 F.3d 621
Christopher Casal, Ron Yeager, Cominick Albanese, ProsperCima, Theodore Dima, Donald Potts, Carol Waechter,Robert Randzio, Mark Szcaecina, ThomasJoseph, Peter Alfierisv.Robert Lund, as Sheriff of Somerset County, Robert Petrone,as Chief, Eugene Perone, as Ex-Chief, Kenneth Bird, asLieutenant, Jeffry Thompson, as Sergeant, Raymond Spiecker,as Sergeant, Somerset County Sheriff's Department, County of Somerset
NO. 97-5451
United States Court of Appeals,Third Circuit.
August 07, 1998
Appeal From:  D.N.J. ,No.9605063

1
Affirmed.